Citation Nr: 0102539	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by joint aches and pains, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for Achilles 
tendonitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for kidney stones, to 
include as due to an undiagnosed illness.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right thumb.

7.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant served on active duty for training from July 
1983 to September 1983, and served on active duty from 
November 1990 to May 1991 in support of Operation Desert 
Storm.  His military personnel records show that he was 
deployed in the Southwest Asia theater of operations from 
December 1990 to April 1991.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Louisville, Kentucky, and a June 1998 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).




REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The report of the veteran's VA examination of April 1995 does 
not address the etiology of his kidney disability (shown in 
the evidence to have been diagnosed as renal colic and 
recurring renal calculi) or his complaints of fatigue and a 
recurring skin disorder (noted in the April 1995 examination 
report only by history), nor does it present a medical nexus 
opinion with regard to the relationship (if any) of the 
aforementioned with his period of active military service, 
including whether it is as likely as not that they are due to 
undiagnosed illness as contemplated in 38 U.S.C.A. § 1117 
(West Supp. 2000); 38 C.F.R. § 3.317 (2000).  

With regard to the veteran's Achilles tendonitis claim, while 
the record shows that in October 1995 he was diagnosed by VA 
with persistent moderate bilateral malleolar soft-tissue 
swelling which was deemed to have been possibly secondary to 
an old ligamentous injury, further discussion of the 
relationship between this diagnosis and the Achilles 
tendonitis claim was not presented, nor was any etiological 
opinion presented addressing the relationship (if any) 
between his Achilles tendon symptoms and active service 
(including with undiagnosed illness).  Similarly, though the 
April 1995 examination report shows a diagnosis of 
musculoskeletal complaints of unknown etiology, it also did 
not present an opinion as to whether it is as likely as not 
that these musculoskeletal complaints are due to undiagnosed 
illness.

Additionally, the physician who conducted the April 1995 
examination did not adequately address functional impairment 
due to the veteran's service-connected residuals of a right 
thumb fracture, pursuant to 38 C.F.R. §§ 4.40, 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination is 
also over 5 years old and is not contemporaneous for purposes 
of fairly and accurately rating the current level of 
impairment attributable to this disability.  (See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999)).  In view of these inadequacies, a remand for another 
compensation examination is warranted.

The medical records included in the file do not show 
treatment for skin complaints.  However, at his November 2000 
hearing before the undersigned Board Member the veteran 
reported that he had received medical treatment relating to 
his skin disorder "from his previous doctor."  As the 
veteran's oral testimony indicates that there are outstanding 
medical records pertinent to his claim of service connection 
for a skin disorder, a remand is warranted so that the 
veteran may be contacted and asked to identify his treating 
physician in order that VA may obtain and associate these 
records with the evidence.  Additionally, at the same hearing 
the veteran reported receiving treatment for his service-
connected right ankle disability from a physician whom he 
identified as Dr. P. H. Sung.  The veteran also presented the 
office address of Dr. Sung.  However, a review of the claims 
folder does not show that any medical records from Dr. Sung 
have been included in the body of the evidence.  The case 
should therefore be remanded to the RO so that the pertinent 
treatment records of Dr. Sung can be obtained and associated 
with the file. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all indicated records not 
already associated with the claims 
folder.  These should include, but not be 
limited to, those records of treatment 
received by the veteran from Dr. Sung for 
his right ankle disability.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disability manifested 
by fatigue, skin disability, kidney 
disability, and disability manifested by 
multiple joint aches and pains 
(including Achilles tendon pain).  The 
claims folder must be made available to 
and reviewed by the examiners, and any 
indicated studies must be performed.  
Any objective signs or symptoms of the 
claimed disabilities should be 
specifically identified by the 
examiners.  With respect to each of the 
claimed disabilities for which a 
diagnosis is rendered, the examiner 
rendering the diagnosis should provide 
an opinion as to whether it is at least 
as likely as not that the diagnosed 
disorder is etiologically related to 
service.  The examiners should also 
specifically identify those signs and 
symptoms, if any, which can not be 
attributed to any known clinical 
diagnosis.  The rationale for all 
opinions expressed should also be 
provided.  

4.  The veteran also should be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected right thumb and right 
ankle disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies, 
including X-rays, should be conducted, 
and all findings should be reported in 
detail.  The examiner should describe all 
symptomatology due to the service-
connected disabilities.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of each 
of the service-connected disabilities on 
the veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

6.  Then, the RO should readjudicate the 
issues on appeal.  If any of the 
benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative, and they should 
be afforded an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





